Citation Nr: 1634179	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear, for substitution purposes.  

2.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI), for substitution purposes.  

3.  Entitlement to service connection for residuals of an injury of the mouth, for substitution purposes.  

4.  Entitlement to service connection for the residuals of dental trauma, for substitution purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Initial Appellant and R.D. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is the mother of the original claimant, who served in the National Guard, including active duty for training (ACDUTRA) from June 1982 to September 1982, and in July 1984 and June 1985, and inactive duty training (INACDUTRA) in April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in October 2014 for further development of the evidence.  

In February 2015, the initial appellant died.  In March 2015, his mother submitted a motion for substitution to continue the appeal to completion.  In July 2015, the RO granted the appellant's request for substitution.  38 U.S.C.A. § 5121A  (West 2014).

The issues of service connection for residuals of a TBI, residuals of an injury of the mouth, and residuals of dental trauma, all for substitution purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

Right ear hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

Right ear hearing loss was neither incurred in nor aggravated by service.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the original appellant's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to remand by the Board, the Social Security Administration (SSA) was contacted so that medical records associated with a disability determination could be obtained.  In November 2014, SSA responded that no records were available as they had been destroyed.  The original appellant was afforded a VA audiologic examination in May 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Right Ear Hearing Loss

The appellant contends that her son sustained right ear hearing loss as a result of a head injury that he sustained while serving on INACDUTRA.  It is noted that the original appellant was involved in an April 1983 accident while driving an Army Personnel Carrier (APC), striking his mouth on the rim of the driver's hatch.  He testified at the February 2013 hearing before the Board that he had hearing loss in the right ear following the injury.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the record, the Board finds that right ear hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  In this regard, it is noted that on examination for enlistment in October 1981, audiometric testing showed normal hearing through all tested frequencies with the exception of a threshold level of 25 dB at 6000 Hertz.  While the STRs demonstrate the incurrence of the injury in April 1983, there were no complaints of hearing loss at any time following the accident in 1983.  

An audiometric examination was conducted by VA in May 2010.  At that time, the examiner found an April 1983 report of a track vehicle accident with injury to the mouth.  The medical report form showed upper gum laceration with sutures, loosened upper incisors and jaw tenderness.  There was no malocclusion found.  Also noted was a report of a June 1985 vehicle accident resulting in an arm injury.  There were no complaints of a head or ear injury at that time.  The Veteran stated that he had had right ear hearing loss following the motor vehicle accident (MVA) in 1983.  The diagnosis included moderately severe to profound combined sensory/neural hearing loss on the right.  Hearing loss was also noted in the left ear.  The examiner noted the history of MVA in 1983, with complaints of right ear hearing loss occurring suddenly thereafter.  The examiner noted that review of the records showed no description, complaint or report of hearing loss or ear trouble in the STRs or other medical records prior to 2010.  The current hearing loss was noted to be bilateral, slightly asymmetric in the low to mid ranges.  This included impaired speech discrimination, bilaterally.  The bilateral hearing loss with tinnitus were likely due to the same causes in both ears.  The severity, extent, and configuration were not typical of damage due to noise exposure, or to middle ear trauma.  The examiner opined that, after consideration of the current audiometric results, it was unlikely that the current hearing loss with tinnitus was due to military service.  

The Board finds the May 2010 VA examiner's opinion to be the most probative as to the etiology of the initial appellant's right ear hearing loss.  The examiner, an audiologist, opined that the hearing loss was unlikely to be related to military service.  She provided an adequate rationale to support her conclusion.  While the initial appellant testified that his right ear hearing loss, along with tinnitus, began immediately after the injury in April 1983, there is no medical support for such a conclusion when the May 2010 medical opinion is considered.  The Board notes that the initial appellant and the current appellant are not shown to have any medical background or expertise.  Thus, the Board gives greater weight to the medical opinion.  Accordingly, the preponderance of the evidence is against the claim and service connection for right ear hearing loss, for substitution purposes, is denied.


ORDER

Service connection for right ear hearing loss, for substitution purposes, is denied 


REMAND

In the Board's prior remand, it was noted that the initial appellant had not been afforded a medical opinion regarding whether any TBI, mouth injury residuals or dental trauma residuals were the result of the in-service injury he sustained during INACDUTRA.  It was noted that while an opinion regarding the appellant's teeth was rendered, the opinion was not made by a dentist, but by a physician's assistant.  The initial appellant's medical records were reviewed by a VA neurologist in October 2015.  At that time, the neurologist indicated that there was no documentation of the April 1983 MVA injury.  As this injury, sustained while the initial appellant was on INACDUTRA, has been documented in the record, the examination is inadequate for rating purposes.  As such, a supplemental opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the claims file to be returned to the examiner who conducted the October 2015 medical records review (or another suitably qualified individual if the October 2015 examiner is not available) for a supplemental opinion regarding the nature and etiology of any residuals of a mouth injury and any TBI that the initial appellant may have sustained while on INACDUTRA in April 1983.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any mouth injury residuals or TBI residuals were related to service.  The examiner's attention is directed to VBMS entry Military Personnel Record, receipt date December 1, 2014.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Next, the AOJ should arrange for the appellant's medical records to be reviewed by a VA dentist to ascertain whether the appellant had residuals of dental trauma that were sustained while on INACDUTRA in April 1983.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any residuals of dental trauma were related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


